Citation Nr: 0616223	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
December 1977.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

During testimony presented in March 2006, the veteran's 
representative raised the issue of clear and unmistakable 
error in the RO's prior rating decisions.  This issue is 
REFERRED to the RO for appropriate action.

The reopened claim for service connection for bilateral pes 
planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1997 RO rating decision continued the 
previous denials of entitlement to service connection for 
bilateral pes planus on the basis that the evidence submitted 
was not directly relevant to the issue of in-service 
incurrence and, therefore, was new and material evidence 
sufficient to reopen the claim.  

2.  Additional evidence submitted since March 1997 is new and 
material, as it contains competent lay evidence suggesting 
that the veteran's bilateral pes planus was incurred in 
service.  




CONCLUSIONS OF LAW

1.  The RO's March 1997 rating decision which determined that 
new and material evidence adequate to reopen the claim for 
bilateral pes planus had not been submitted is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996).

2.  The evidence added to the record subsequent to the RO's 
March 1997 rating decision is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral pes planus, it is the Board's 
conclusion that it is not precluded from now adjudicating the 
question of whether the claim is reopened.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and granting the claim only to this 
extent, which, at this point, poses no risk of prejudice to 
the veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran seeks to establish service connection for 
bilateral pes planus.  The RO has declined to reopen the 
veteran's claim and has continued the denial of previous 
final decisions.  The Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A discussion of the procedural history of the veteran's 
service connection claim is essential.  He filed an original 
claim for pes planus in December 1977, shortly after his 
discharge from active duty.  This claim was denied on the 
basis that the veteran's service medical records were silent 
as to any disability or treatment for a disability; the RO 
also indicated that the veteran had been notified of the 
disallowance of his claim by letter dated March 24, 1978.  
See April 1978 rating decision.  The veteran filed a Notice 
of Disagreement (NOD) in December 1978 and a Statement of the 
Case (SOC) was issued in January 1979, but he did not file a 
substantive appeal.  See 38 U.S.C.A. § 4005(d)(3) (1976); 
38 C.F.R. § 19.118(b)(1) (1978) (a substantive appeal shall 
be filed within 60 days from the date of mailing of the SOC, 
or within the remainder of the one year period from the date 
of mailing of notification of the review or determination 
being appealed, whichever is greater).  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2005).  

The veteran attempted to reopen his claim in October 1988 and 
was informed by letter dated November 1988 that as the April 
1978 decision was final, he needed to submit evidence not 
previously considered that would tend to support his 
allegations.  The veteran did not submit the required 
evidence, nor any statements in support of his claim, 
following this second denial of his claim.

The veteran filed a second claim to reopen in January 1997.  
He contended that he broke the arches in both his feet as a 
result of falling from a helicopter during training.  See VA 
Form 21-526.  The RO noted the veteran's contention but 
denied to reopen the claim since none of the additional 
evidence submitted showed he had developed pes planus as the 
result of active duty.  The RO also stated that the veteran's 
claim had previously been denied because the evidence showed 
that pes planus pre-existed active duty service and precluded 
his retention on active duty.  See March 1997 rating 
decision.  The RO notified the veteran of this decision by 
letter dated April 3, 1997.  He filed a NOD in April 1997 and 
a SOC was issued by the RO in June 1997, but the veteran 
again failed to file a timely substantive appeal.  As before, 
the RO's April 1997 decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991 and West 2002); 38 C.F.R. 
§§ 20.302(b)(1) (1996 and 2005), 3.104(a), 3.160(d) (2005).  

The veteran filed a third claim to reopen in July 2002, 
claiming entitlement to service connection for residuals of 
bilateral arch collapse.  This appeal ensues from the RO's 
October 2002 rating decision continuing the previous denial 
of service connection for bilateral pes planus.  The RO noted 
the veteran's two unsuccessful attempts to reopen his claim 
and the fact that the veteran's service medical records had 
been used to make the prior determinations.  The RO again 
declined to reopen the claim on the basis that no evidence 
had been submitted to show that the veteran's condition had 
been incurred in service.  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  If the claimant can 
thereafter present new and material evidence, however, then 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2005).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1131 (West 
2002).  

Evidence before the RO in April 1997 included the veteran's 
service medical records and outpatient treatment records from 
the VA Medical Center in Orlando, Florida dated between April 
1996 and February 1997.  At the time of his enlistment, 
clinical evaluation of the veteran's feet found them to be 
normal, and he denied ever suffering from any foot trouble.  
See July 1977 reports of medical history and medical 
examination.  A December 1977 Aptitude Board Report Cover 
Sheet indicates that the veteran's general qualifications did 
not warrant retention in service as he had a preexisting 
condition that was not aggravated by service.  The condition 
related to this determination, however, was not disclosed.  
An April 1996 VA outpatient treatment record indicated that 
the veteran complained of painful arches in both feet, and 
claimed he had broken them in boot camp, which led to his 
discharge.  None of the evidence before the RO, however, 
included evidence that the veteran had suffered an in-service 
injury.  

Evidence of record since the RO's April 1997 rating decision 
includes additional VA outpatient treatment records, private 
medical records, statements submitted by the veteran in 
support of his claim, and testimony presented at a video 
conference hearing, all of which is considered new.  During 
his March 2006 hearing, the veteran provided detailed 
information regarding his in-service foot injury.  He 
asserted that he was in full combat gear and was carrying an 
ammunition box in his hand and a rifle over his shoulder 
while running into a CH-47 helicopter during a training 
exercise.  As he was running out of the back, he did not 
realize that the ramp was missing and fell down a significant 
drop.  The veteran testified that it felt like he had landed 
on a bed of nails and that he was unable to walk afterwards.  
He was then transported to the hospital, where he was told he 
had broken the arches in both feet.  The veteran indicated 
that he was given arch supports for his combat boots and 
crutches, was taken off duty, and thereafter sent to the 
casualty company.  He later appeared before a Physical 
Examination Board (PEB), which found that as a result of his 
foot condition, he would have to be discharged from active 
duty.  The veteran reported that the combat boots with the 
arch supports and the crutches were all taken away from him 
due to his discharge.  

This lay evidence provides a credible account of an in-
service injury to the veteran's feet, which was not recorded 
in his service medical records, and is sufficient to 
establish the incurrence of an in-service injury.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay 
evidence is acceptable to prove the occurrence of an injury 
during service).  Moreover, a March 2006 record from Dr. 
Pallan contained an opinion that the veteran's foot condition 
was caused by or related to military service.  Together, this 
record cures the previous evidentiary defect at the time of 
the RO's April 1997 decision, as it provides evidence of an 
in-service injury and an opinion linking the veteran's 
current foot condition to military service.  It is, 
therefore, considered material.  Having found that new and 
material evidence has been presented since the last final 
denial of the claim, the claim of entitlement to service 
connection for bilateral pes planus is reopened for review of 
the claim on the merits.

For the reasons cited in the remand discussion below, the 
Board is of the opinion that further development of the claim 
is necessary.


ORDER

The claim for service connection for bilateral pes planus is 
reopened.  To this extent only, the appeal is granted.


REMAND

Following the RO's April 1997 rating decision and the 
issuance of a SOC in June 1997, the veteran submitted a 
statement in support of claim indicating that he had received 
treatment during the fall of 1977 at the Navy Hospital in San 
Diego, which might be called Camp Pendleton Navy Hospital.  
He intimated that these records would provide the new and 
material evidence that the RO had found lacking.  There is no 
indication in the veteran's claims folder that the RO ever 
attempted to obtain these records.  Nor is there any evidence 
that the RO attempted to obtain other treatment records 
identified by the veteran.  Specifically, the veteran 
indicated that he was assigned to the casualty company at the 
Marine Corps Recruit Depot (MCRD) in San Diego for 
approximately ten days prior to his discharge, where he was 
issued foot support inserts and crutches.  He reported that 
records from the MCRD would help substantiate his claim and 
indicated that evidence cited by the RO in its denial did not 
include records from the MCRD.  See August 2003 VA Form 9 and 
Statement in Support of Claim.  The RO should attempt to 
obtain the records identified by the veteran from these 
facilities and associate them with the claims file.  

As noted above, the veteran filed a claim for service 
connection for residuals of bilateral arch collapse in July 
2002.  The April 1996 record indicates that the veteran 
complained of painful arches in both feet.  An October 1997 
x-ray report of the veteran's feet contains an impression of 
bilateral pes planus with no other bone abnormality noted.  
The veteran has also been diagnosed with bilateral 
osteoarthritis of his feet.  See October 2001 and January 
2002 podiatry notes.  In light of the testimony provided by 
the veteran, and the medical evidence of record, fundamental 
fairness warrants a VA compensation and pension (C&P) 
examination specifically designed to determine the current 
condition of the veteran's feet and to elicit an opinion on 
etiology, or medical causation, as to the claimed residuals 
of bilateral arch collapse/pes planus.  

The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 for the issue of 
entitlement to service connection for 
bilateral pes planus.

2.  Obtain the veteran's treatment 
records from the VAMC in Orlando, 
Florida, since January 2002.  

3.  Request the veteran's service medical 
records from the Marine Corps Recruit 
Depot (MCRD) and the Naval Hospital Camp 
Pendleton (NHCP), for the period of time 
from September and December 1977.  The 
request, and any response if negative, 
should be documented.

4.  Schedule the veteran for an 
examination to ascertain the current 
bilateral foot disability diagnosis or 
diagnoses.  For each diagnosis, the 
examiner should indicate whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosed disability is related to 
service, including the veteran's account 
of the injury he sustained to the arches 
of his feet.  The examiner should explain 
the reason(s) for the opinion(s).  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review.  

5.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
DAVID P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


